Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Zac Kelton on 03/05/2021.
The application has been amended as follows: 

-- 1. 	(Currently Amended) A monitoring system, comprising:
a plurality of strain gauges  positioned on a plurality of pressure pumps to generate strain measurements for chambers of the plurality of pressure pumps;
a plurality of position sensors positioned on the plurality of pressure pumps to generate position measurements for rotating members of the plurality of pressure pumps;
a plurality of pressure transducers positioned on the plurality of pressure pumps to generate boost pressure measurements associated with fluid ends of the plurality of pressure pumps; and
a computing device including a processor and a memory, the memory including instructions that are executable by the processor for causing the processor to:
determine a cavitation threshold of each pump of the plurality of pressure pumps based on the strain measurements, the position measurements, and the boost pressure measurements;
identify a first pump of the plurality of pressure pumps operating beyond the cavitation threshold;
transmit a first control signal for causing a 
identify a second pump of the of the plurality of pressure pumps based on the boost pressure measurement of the second pump, wherein the boost pressure measurement of the second 
transmit a second control signal for causing a 


-- 3.    	(Currently Amended) The monitoring system of claim 2, wherein the memory further includes instructions that are executable by the processor to cause the processor to determine the adjustment to be made to the of the second pump. --


-- 6.   	 (Currently Amended) The monitoring system of claim 1, wherein the memory further includes instructions that are executable by the processor to cause the processor to determine the cavitation threshold for a respective pump of the plurality of pressure pumps by:
determining actuation points for a valve of a chamber of the pump using the strain measurement for the chamber of the pump;
determining a position of a displacement member mechanically coupled to the rotating member of the pump using the position measurement for the rotating member of the pump;
determining actuation delays corresponding to the valve by correlating the actuation points of the valve and the position of the displacement member;
determining a minimum boost pressure of the pump at an inlet to the chamber of the pump based on the boost pressure measurement of the fluid end of the pump; and
determining a cavitation boost pressure corresponding to the minimum boost pressure when cavitation is present in the pump using the actuation delays. --


-- 7.    	(Currently Amended) The monitoring system of claim 6, wherein the memory further includes instructions that are executable by the processor for causing the  processor to determine the cavitation boost pressure of the respective pump by:
comparing the actuation delays to additional actuation delays corresponding to additional pumps of the plurality of pressure pumps;

comparing the point of cavitation to the minimum boost pressure to determine the minimum boost pressure of the pump at the point of cavitation. --


-- 8.    	(Currently Amended) The monitoring system of claim 6, wherein a pressure transducer of the plurality of pressure transducers includes an enveloping filter to determine the minimum boost pressure of the respective pump by tracing lower peaks of a pressure signal corresponding to the boost pressure measurement for the pump. --


-- 11.    	(Currently Amended) The method of claim 10, wherein determining the actuation delays for the one or more valves of the plurality of pressure pumps includes, for a respective pump of the plurality of pressure pumps:
receiving, from a position sensor, a position signal representing the position measurement for the pump;
receiving, from a strain gauge, a strain signal representing the strain measurement for a chamber of the pump;
determining a position of a displacement member mechanically coupled to the rotating member of the pump using the position signal; 
determining actuation points of a valve of the chamber; and
correlating the position of the displacement member and the actuation points of the valve to determine the actuation delays for the pump. --


-- 12. 	(Currently Amended) The method of claim 10, wherein determining the minimum boost pressure for a respective pump of the plurality of pressure pumps includes tracing low peaks of a pressure signal generated by a pressure transducer coupled to an inlet of a chamber of the pump. --


a respective pump of the plurality of pressure pumps:
comparing the actuation delays of the
determining a point of cavitation in the
determining the minimum boost pressure for the


-- 15.    	(Currently Amended) The method of claim 14, wherein maintaining the total pump rate of the plurality of pressure pumps includes adjusting a 


-- 16.    	(Currently Amended) The method of claim 15, wherein adjusting the 


-- 18.    	(Currently Amended) A system, comprising:
a plurality of pressure pumps positioned between an intake manifold and an output manifold, each pump of the plurality of pressure pumps including:
a fluid chamber positioned in a fluid end of the pump and including a valve to control a flow of fluid through the pump;
		a strain gauge configured to measure strain in the fluid chamber; 
		a pressure transducer configured to measure a boost pressure proximate to the
valve;
a rotating member positioned in a power end of the pump to control movement of a displacement member in the fluid chamber; and
a position sensor configured to measure a position of the rotating member: and
one or more computing devices communicatively coupled to the plurality of pressure pumps, the one or more computing devices including one or more processors and one or more non-transitory 
determine actuation delays for the valve in each pump of the plurality of pressure pumps using a position measurement generated by the position sensor, a strain measurement generated by the strain gauge, and a pressure measurement generated by the pressure transducer;
identify a cavitation threshold for each pump of the plurality of pressure pumps  based on the actuation delays;
identify a pump of the plurality of pressure pumps having a boost pressure beyond the respective cavitation threshold of the pump; and 
adjust a pump rate of the pump. --


-- 20.    	(Currently Amended) The system of claim 18, 
adjust the 


-- 21.    	(Currently Amended) A system comprising:
a plurality of strain gauges positioned on a plurality of pressure pumps to generate strain measurements for the plurality of pressure pumps;
a plurality of position sensors positioned on the plurality of pressure pumps to generate position measurements for rotating members of the plurality of pressure pumps;
a plurality of pressure transducers positioned on the plurality of pressure pumps to generate boost pressure measurements associated with fluid ends of the plurality of pressure pumps; and
a computing device including a processor and a memory, the memory including instructions that are executable by the processor for causing the processor to:
determine a cavitation threshold of each pump based on the strain measurements, the position measurements, and the boost pressure measurements;
respective  cavitation threshold of the pump; 
transmit a first control signal configured to cause a pump rate of the pump to be adjusted in a first direction;
subsequent to transmitting the first control signal, determine an undesirable change resulting from adjusting the pump rate in the first direction to an adjusted pump rate; and
subsequent to determining the undesirable change, transmit a second control signal configured to cause the adjusted pump rate of the pump to be adjusted in a second direction that is opposite to the first direction. --


The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art does not teach a control device for adjusting a pump rate of a second pump after adjustment of a first pump based upon a total flow rate of the system, and in particular wherein the second pump that is adjusted is identified as having a farthest operating distance from a cavitation threshold.
Regarding claim 21, the prior art does not teach wherein the adjustment of the first pump in a first direction is made in response to the cavitation threshold being met, and in particular wherein the pump is adjusted in a second direction if undesirable changes in the pump occur after the adjustment in the first direction.
Regarding claims 10 and 18, the prior art does not teach determining actuation delays in the valves of the pump using strain measurements and position measurements of the pump, and then subsequently relying on the measurements along with a boost pressure measurement to determine a cavitation threshold of the pump.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER S BOBISH/           Examiner, Art Unit 3746